DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “filtered by means of membrane filtration” and “pH value is influenced by means of an ion exchange device” in claim 1, “influenced by means of the at least one strongly acidic cation exchanger” in claim 2, “removed from the partial flow by means of at least one strongly basic anion exchanger” in claim 4, “influenced by means of the at least one strongly basic anion exchanger” in claim 5, “by means of a flow regulating device” in claim 9, “by at least one flow regulating means comprising a flow regulating valve or an adjustable flap” in claim 10, “the at least one flow regulating means in claim 11, and “by means of an adsorption device” in claim 13 and “by means of an activated carbon filter” in claim 14. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 4, 9, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Simon US 2003/0029784.
Regarding claim 1, Muenzer discloses a method of operating a pasteurization plant, comprising conveying containers filled with food products and closed, through one or more treatment zone(s) ([0009], [0010]), and treating the containers with a tempered aqueous process liquid in the treatment zone(s) by applying the process liquid to an 
Regarding the limitation that the partial quantity of a volumetric flow of the process liquid fed per unit of time via the at least one recirculation loop is continuously diverted to create at least one partial flow, Muenzer discloses that valves 1V and the pump 1M may be individually controlled and respectively one or if appropriate several screening containers may be opened for the removal of sediment and forwarded for the purpose of sediment filtration and that in this process a mixture of process water 17 and solid particles as well as particles dissolved in the process water may be removed, and that the removed process water and sediment are led to a central filter unit ([0048], [0049]) and that after the sediment with process water, removed from the respective screening unit has passed through the central filter unit, filtered process water may be transferred for further use and returned to the treatment zones ([0052], [0054]). While Muenzer does not specifically recite that the partial quantity of the process liquid (mixture of process water 17 and solid particles removed from screening containers to the filter unit) is continuously diverted, it is noted that Muenzer teaches a closed loop circuit to reuse the process liquid, and the partial quantity of the process liquid would 
Further it is noted that Ennis teaches providing a drain line 38 at the bottom of a storage tank with adjustable valves for regulating the flow rate, the drain line 38 permitting a continuous flow of water and small settled particulates i.e. sediment laden water from the tank bottom, Ennis discloses that the continuous recirculation and flow of water from the holding tanks eliminates the problem of bacteria and algae growth which would occur if the water at each tank bottom was static (col. 4, lines 14-44). Thus in applying the teachings of Ennis to Muenzer one of ordinary skill in the art would recognize the benefit of modifying the partial quantity of the process water (process water 17 with sediment) (‘135, [0010]) in the screening container to be continuously diverted includes aiding in the reduction of bacteria and algae growth in the water in the screening container. 
Further it is noted that Muenzer teaches the use of gravity sedimentation ([0010]) and Water Encyclopedia discloses “Gravity separation or sedimentation is the step in 
It would have been obvious to one of ordinary skill in the art to modify a partial quantity of a volumetric flow of the process liquid fed per unit of time via the at least one recirculation loop of Muenzer to be continuously diverted to create at least one partial flow in order to aid in the prevention of bacteria and algae growth as taught by Ennis, especially since Muenzer already teaches that the use of gravity sedimentation in the screening containers (‘135, [0010]) and Water Encyclopedia shows that gravity sedimentation requires that the water flow through a basin at a slow enough velocity to permit the particulate matter to settle to the bottom of the basin before the water exits the basin. 
Claim 1 differs from Muenzer in view of Ennis in the recitation that dissolved ions are then removed from the at least one partial flow by means of an ion exchange device having at least one strongly acidic cation exchanger, before the at least one partial flow is returned to a recirculation loop or a treatment zone again.
Hilgren discloses a method of reconditioning used process fluid for subsequent reuse, and discloses that the apparatus for reconditioning the used process fluid can include an ion exchange device, which would necessarily remove dissolved ions from the fluid ([0079], [0041]). It would have been obvious to one of ordinary skill in the art to modify the process of Muenzer in view of Ennis in view of Water Encyclopedia to 
Claim 1 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in the recitation that the ion exchange device specifically has at least one strongly acidic cation exchanger.
Lenntech discloses that deionization entails removal of electrically charged (ionized) dissolved substances by binding them to positively or negatively charged sites on a resin as the water passes through a column packed with this resin. This process is called ion exchange and can be used in different ways to produce deionized water of various qualities. Lenntech teaches that in general the strong acid cation and strong base anion resin system is the simplest arrangement and a deionized water that may be used in a wide variety of applications can be obtained with it. It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren such that the ion exchange device specifically has at least one strongly acidic cation exchanger as taught by Lenntech since it is included in the simplest arrangement of an ion exchange device and produces a deionized water that may be used in a wide variety of applications. 
Claim 1 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in the recitation that the partial quantity is continuously diverted out of a piping of the recirculation loop.
Simon discloses providing a bypass conduit in parallel with water purification units and valves to permit system maintenance and utilize the bypass when the purification process is not needed ([0011], [0012]). It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech such that the recirculation loop includes a bypass conduit as taught by Simon in order to permit system maintenance and utilize the bypass when the purification process is not needed. Since the recirculation loop made obvious by Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon includes the bypass conduit, the partial flow would necessarily be continuously diverted out of a pipe or piping of the recirculation loop for the filtration process. 
Regarding claim 4, Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon discloses that anions are removed from the partial flow by means of at least one strongly basic anion exchanger (Lennetech).
Regarding claim 9, Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon discloses that the partial quantity of process liquid diverted from the at least one recirculation loop in order to create the partial flow is regulated by means of a flow regulating device (1V) (‘135, Fig. 5, [0048], [0049], [0054]).
Regarding claim 10, Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon discloses that at least a part of the process liquid removed from the partial flow by means of at least one flow regulating means (valves 1V) is fed through the ion exchange device and then returned to the partial flow again (‘135, [0048], [0049], [0054]).
Regarding claim 13, Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon discloses after removing dissolved ions, dissolved substances are also removed from the partial flow by means of an adsorption device (‘790, [0038]). 
Regarding claim 14, Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon discloses the dissolved substances are removed from the partial flow by means of an activated carbon filter (‘790, [0038]).
Regarding claim 15, Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Simon discloses that the one or more treatment zones comprises a first treatment zone (Z1-Z3), a second treatment zone (P1-P3) and a third treatment zone (Z7-Z9) (‘135, [0046], [0047]), and that the food products in the container are heated in the first treatment zone, pasteurized in the second treatment zone and after are cooled in the third treatment zone (‘135, [0046], [0047]). 
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Simon US 2003/0029784 in view of Casolo US 3,985,648.
Regarding claim 2, claim 2 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon in the recitation that a pH value of the partial flow is specifically influenced by means of the at least one strongly acidic cation exchanger with a view to obtaining a desired pH level.  
Regarding claim 5, claim 5 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon in the recitation that a pH value of the partial flow is specifically influenced by means of the at least one strongly basic anion exchanger with a view to obtaining a desired pH level.  
Casolo teaches adjusting the pH of a liquid to obtain an optimal pH using ion exchangers. It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon such that a pH value of the partial flow is specifically influenced by means of at least one strongly acidic cation exchanger and at least one strongly basic anion exchanger with a view of obtaining a desired pH level as taught by Casolo since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Simon US 2003/0029784 in view of Wang CN 1773279 A (Espacenet Translation).
Regarding claim 3, claim 3 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon in the recitation 
Wang discloses monitoring the pH of treated water in order to determine the saturation point of an ion exchange resin in order to provide a basis for timely regeneration of the resin (Espacenet Translation, Pg.2, paragraph 4). It would have been obvious to one of ordinary skill in the art to modify the method of Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon such that the at least one strongly acidic cation exchanger is regenerated depending on a change in pH value of the partial flow as taught by Wang in order to provide a basis for the timely regeneration of the resin.
Regarding claim 6, claim 6 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon in the recitation that the at least one strongly basic anion exchanger is regenerated depending on a change in pH value of the partial flow. However claim 6 is rejected for the same reasons given above as for claim 3. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Simon US 2003/0029784 in view of Everson et al. US 2013/0192639
Regarding claims 7 and 8, claim 7 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon in the recitation that a content of ions dissolved in the partial flow is monitored by sensors 
Everson discloses a pH measurement can be used to trigger the step of regenerating the resin of a water treatment component, and discloses that the pH of incoming water can be compared to the treated water, where the pH differential can be used to monitor the system. Everson teaches providing sensors for measuring the pH of the non-treated water and treated water ([0065], [0096], [0137], [0141]). It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon such that a content of ions dissolved in the partial flow is monitored by sensors upstream and downstream of the ion exchange device respectively, and such that a content of ions dissolved in the partial flow is monitored by measuring a pH value of the partial flow respectively upstream and downstream of the point where ions are removed by means of the ion exchange device as taught by Everson in order to determine when the ion exchange resins need to be regenerated. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Simon US 2003/0029784 in view of Jessen et al. US 8,585,906.
Regarding claim 11, claim 11 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon in the recitation that a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means separately for each ion exchanger of the ion exchange device.
Jessen teaches a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means (inlet valve 34/valve system) of the ion exchange device (col. 8, lines 46-50, Fig. 2). It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon such that a flow quantity of process liquid through the ion exchanger is regulated respectively by means of a flow regulating means (inlet valve 34/valve system) separately for each ion exchanger of the ion exchange device as taught by Jessen in order to easily control the flow of process liquid as desired into the ion exchange devices. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Simon US 2003/0029784 in view of Heskett US 5,415,770.
Regarding claim 12, claim 12 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon in the recitation that before removing the dissolved ions, the partial flow is additionally directed 
Heskett discloses treating water which employs particulate matter such as zinc and copper as well as mixtures thereof to provide removal of undesirable contaminants (col. 3, lines 27-31). It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon such that before removing the dissolved ions, the partial flow is additionally directed through a liquid treatment device comprising metal particles or a metal mesh comprising copper and or zinc as taught by Heskett in order to provide additional removal of undesirable contaminants.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Simon US 2003/0029784 in view of Burrow WO 2011/131963. 
Regarding claim 16, claim 16 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon in the recitation that a partial volumetric flow of process liquid is directed through a heat exchanger of an air-cooled cooling tower, depending on requirements.
Burrows discloses a pasteurization system comprising a cooling tower for waste water recovery (Pg. 2, lines 10-15). It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon such that a partial volumetric flow of . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English Equivalent US 20150368135) in view of Ennis et al. US 4,652,368 in view of Water Encyclopedia in view of Hilgren US 2009/0324790 in view of Lenntech in view of Simon US 2003/0029784 in view of Dhruv et al. US 2007/0082100.
Regarding claim 17, Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon discloses cans are containers which are commonly treated by pasteurization systems (‘135, [0003]) therefore it is obvious that the containers treated in the pasteurization plant of Muenzer in view of Ennis in view of Hilgren in view of Lenntech in view of Simon incorporate a metal material.  Claim 17 differs from Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon in the recitation that the containers treated by the pasteurization plant specifically incorporate a metal material that is an aluminum material.
Dhruv discloses a pasteurization plant for pasteurizing filled food containers by spraying heat transfer fluid ([0006]) and discloses that the containers to be processed can be made of any material including metal such as aluminum ([0023], [0003]). It would have been obvious to one of ordinary skill in the art to modify the process of Muenzer in view of Ennis in view of Water Encyclopedia in view of Hilgren in view of Lenntech in view of Simon such that the containers treated by the pasteurization plant specifically .
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered, but have not been found persuasive. 
In response to Applicant’s argument that none of the references teach first performing membrane filtration and subsequently treating the water with the ion exchange device.  
The prior art teaches performing membrane filtration and using ion exchange devices in combination (Hilgren ([0078], [0079], [0038]), and it would have been obvious to one of ordinary skill in the art to try and perform membrane filtration prior to use of the ion exchange device since there are a finite number of orders for using the membrane filtration and using ion exchange devices in combination. An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792